DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record fails to teach and/or suggest a motor noise detecting device using an AE (Acoustic Emission) sensor, comprising, in combination with the other recited elements, a data analysis part for receiving and analyzing the acoustic digital signal to perform a detection on whether the object to be tested is abnormal, wherein the data analysis part generates result data of analyzing the acoustic digital signal, analyzes the generated result data through a pre-learned model, and detects whether the object to be tested is abnormal, and especially wherein: the pre-learned model comprises a rule-based abnormality diagnostic model and a deep learning-based abnormality diagnostic model; and the data analysis part comprises: a rule-based abnormality diagnostic module for analyzing the result data using the rule- based abnormality diagnostic model, matching an abnormality type of the object to be tested and a cause characteristic included in the result data, and outputting the matched result; and a deep learning-based abnormality diagnostic module for analyzing the result data using the deep learning-based abnormality diagnostic model and outputting an abnormality type of the object to be tested.
With regards to claim 10, the prior art of record fails to teach and/or suggest a motor noise detecting method performed by a device using an AE (Acoustic Emission) sensor, the method comprising: sensing an acoustic signal generated from an object to be tested using the AE sensor provided in the device; converting the sensed acoustic signal into an acoustic digital signal; generating result data of analyzing the acoustic digital signal; and analyzing the generated result data through a pre-learned model to detect whether the object to be tested is abnormal, especially wherein: the pre-learned model comprises a rule-based abnormality diagnostic model and a deep learning-based abnormality diagnostic model; and the detection comprises: analyzing the result data using the rule-based abnormality diagnostic model, matching an abnormality type of the object to be tested and a cause characteristic included in the result data, and outputting the matched result; and analyzing the result data using the deep learning-based abnormality diagnostic model, and outputting an abnormality type of the object to be tested.
With regards to claim 20, the prior art of record fails to teach and/or suggest a motor noise detecting program using an AE (Acoustic Emission) sensor, which is combined with a hardware computer device and stored in a storage medium, wherein the program is configured to: sense an acoustic signal generated from an object to be tested using the AE sensor; convert the sensed acoustic signal into an acoustic digital signal; generate result data of analyzing the acoustic digital signal; and analyze the generated result data through a pre-learned model to detect whether the object to be tested is abnormal, and especially wherein: the pre-learned model comprises a rule-based abnormality diagnostic model and a deep learning-based abnormality diagnostic model; and the detection comprises: analyzing the result data using the rule-based abnormality diagnostic model, matching an abnormality type of the object to be tested and a cause characteristic included in the result data, and outputting the matched result; and analyzing the result data using the deep learning-based abnormality diagnostic model, and outputting an abnormality type of the object to be tested.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855